Cite as 2014 Ark. 400

                     SUPREME COURT OF ARKANSAS
                                          No.   CV-14-335

                                                     Opinion Delivered September   25, 2014

FRANKLIN L. CHANCE                                   PRO SE APPELLANT’S MOTION TO
                                  APPELLANT          FILE A BELATED REPLY BRIEF
                                                     [LEE COUNTY CIRCUIT COURT, NO.
V.                                                   39CV-14-22]

RAY HOBBS, DIRECTOR, ARKANSAS                        HONORABLE RICHARD L.
DEPARTMENT OF CORRECTION                             PROCTOR, JUDGE

                                    APPELLEE         APPEAL DISMISSED; MOTION
                                                     MOOT.


                                         PER CURIAM

       On March 12, 2014, appellant Franklin L. Chance, who is incarcerated at a unit of the

Arkansas Department of Correction located in Lee County, filed a pro se petition for writ of

habeas corpus in the Lee County Circuit Court.1 In the petition, he stated that in 2004 he had

been convicted of rape and incest and alleged the following: he never gave permission to

“dismiss or waive” a jury trial, and, once a trial commences, any attempt by the defendant to

waive that trial is untimely; Arkansas Rules of Criminal Procedure 24.3–24.7 were not adhered

to; the State and the public defenders allowed perjured testimony to be entered and not

challenged when the first witness testified that the medical examination “coming back negative”

meant nothing because “I read a magazine article that children heal perfectly.” In support of

the allegations, he argued that no magazine article or magazine was put into evidence and

“subjected to any form of validity or relevance in violation of Rules of Evidence 402, 403, 703,



       1
           As of the date of this opinion, appellant remains incarcerated in Lee County.
                                     Cite as 2014 Ark. 400

and 704,” and that this amounted to prosecutorial and judicial misconduct and denial of effective

assistance of counsel. He further contended that the errors and violations of his rights were so

numerous and profound as to render the whole legal process a mockery and a farce and that, due

to the trial court’s actions, he was “acquitted of all charges,” making his incarceration nothing

short of false imprisonment and kidnapping.

       The circuit court denied the habeas petition, and appellant lodged an appeal of that order

in this court. Now before us is appellant’s motion for extension of time to file a reply brief. We

dismiss the appeal, and the motion is moot inasmuch as it is clear from the record that appellant

could not prevail on appeal. An appeal of the denial of postconviction relief, including an appeal

from an order that denied a petition for writ of habeas corpus, will not be permitted to go

forward where it is clear that the appeal is without merit. Davis v. Hobbs, 2014 Ark. 45 (per

curiam); Lukach v. State, 369 Ark. 475, 255 S.W.3d 832 (2007) (per curiam).

       A writ of habeas corpus is proper only when a judgment of conviction is invalid on its

face or when a trial court lacked jurisdiction over the cause. Glaze v. Hobbs, 2013 Ark. 458 (per

curiam); Davis v. Reed, 316 Ark. 575, 873 S.W.2d 524 (1994). The burden is on the petitioner in

a habeas-corpus petition to establish that the trial court lacked jurisdiction or that the judgment-

and-commitment order was invalid on its face; otherwise, there is no basis for a finding that a

writ of habeas corpus should issue. Young v. Norris, 365 Ark. 219, 226 S.W.3d 797 (2006) (per

curiam). The petitioner must plead either the facial invalidity or the lack of jurisdiction and

make a “showing by affidavit or other evidence [of] probable cause to believe” that he is illegally

detained. Id. at 221, 226 S.W.3d at 798.



                                                 2
                                      Cite as 2014 Ark. 400

       The allegations raised by appellant did not call into question the trial court’s jurisdiction.

Jurisdiction is the power of the court to hear and determine the subject matter in controversy.

Bliss v. Hobbs, 2012 Ark. 315 (per curiam). There was no claim that demonstrated that the trial

court in his case did not have subject-matter jurisdiction to hear and determine cases involving

violations of criminal statutes or to establish that the judgment-and-commitment order entered

in the case was facially invalid. Claims of trial error are properly settled in the trial court and do

not implicate the facial validity of the judgment or the jurisdiction of the trial court. Girley v.

Hobbs, 2012 Ark. 447 (per curiam). Likewise, allegations of ineffective assistance of counsel are

properly raised in the trial court in a timely proceeding under Arkansas Rule of Criminal

Procedure 37.1, and are not cognizable in a habeas proceeding. Tolefree v. State, 2014 Ark. 26

(per curiam).

       When a petitioner in a habeas proceeding fails to raise a claim within the purview of a

habeas action, the petitioner fails to meet his burden of demonstrating a basis for a writ of

habeas corpus to issue. Benton v. Hobbs, 2013 Ark. 385 (per curiam); Henderson v. White, 2011 Ark.
361 (per curiam). Appellant clearly did not meet his burden, and, therefore, he could not prevail

on appeal. See Glaze, 2013 Ark. 458.

       Appeal dismissed; motion moot.

       Franklin L. Chance, pro se appellant.

       No response.




                                                  3